DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10, in the reply filed on February 10, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations in parenthesis, “(hereinafter referred to as ‘first information’) and (hereinafter referred to as ‘second information’). These limitations are unclear? What is the first information? Is it the first information being fetched, or is it what is already stored? What information exactly is being fetched? Is the second information the calculated information for calculating the VPL, or is it the information being calculated upon for determining the information for calculating the VPLs? The 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite recites receiving integrity information, fetching information from a database, and using the received and fetched information to calculate optimal vertical protection level. Thus, the claims recite a series of mathematical calculations. The receiving and fetching amount to mere gathering of the information/gathering of data used for the mathematical calculations. This judicial exception is not integrated into a practical application because the claim recites two additional limitations, receiving integrity information for calculating vertical protection levels (VPLs) for failure modes, and fetching information stored in a database of a UAV mounted apparatus. The receiving and fetching steps are recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as mentioned above, the receiving and fetching steps are recited at a high level of generality, and amounts to mere data gathering, which is a 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, McDonald US 20160282470 discloses a method of generating navigation information for navigation of an unmanned aerial vehicle (UAV) while communicating with a ground station system, by an UAV mounted apparatus, in which a local-area differential GNSS for UAV navigation is realized, the method comprising: (a) receiving GNSS data from a satellite; (b) monitoring a failure based on a received signal to remove a signal or a receiver that failed; (c) receiving data including correction information and integrity information that are broadcast by the ground station system. The instant invention discloses (d) generating current position information of the UAV by applying the correction information and the integrity information to the received GNSS data; and (e) calculating an optimized protection level from protection levels calculated for failure modes received from the ground station system. The above novel features, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by McDonald or any other prior art of record, alone, or in combination. Claims 2-5 are allowed by virtue of being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trautenberg 20120019411 discloses integrity method for differential corrections.
Yun et al 10,295,674 discloses a system and method for determining protection level by calculating an adjustment coefficient.
Fernandez 8,902,105 discloses a method and apparatus for determining an integrity parameter from positioning signals disseminated from a plurality of space vehicles.
Azaola Saenz 20090273515 discloses a method for computing horizontal and vertical protection levels.
de Groot et al 10,670,729 discloses a system and method that provides an automotive safety integrity level for GNSS position related clause.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648